UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4340



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DEON CHRISTOPHER    NOWELL,    a/k/a   Sandra    D.
Crawley,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-04-680)


Submitted:   January 4, 2006                 Decided:   January 24, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melisa W. Gay, GAY & ASSOCIATES, P.C., Mt. Pleasant, South
Carolina, for Appellant. Jonathan S. Gasser, Acting United States
Attorney, Columbia, South Carolina; Brent Alan Gray, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Defendant Deon Nowell pleaded guilty on October 13, 2004 to

multiple drug and gun offenses.                    These offenses included, inter

alia, possession of fifty or more grams of “crack” cocaine with

intent    to      distribute,      see    21    U.S.C.    §    841(a)(1)   (2000),    and

possession of a firearm in furtherance of a drug trafficking crime,

see 18 U.S.C. § 924(c)(1)(A)(I) (2000).                       Because Nowell has prior

drug convictions, the former carries a mandatory minimum sentence

of 240 months.          See 21 U.S.C. § 841(b)(1)(A)(iii) (2000 & Supp. II

2002).       The latter carries a mandatory minimum sentence of 60

months,      to    be    served    consecutively         to    the   sentence   for   the

underlying drug crime.             See 18 U.S.C. § 924(c)(1)(A)(I).

      The district court consequently imposed a 300-month sentence.

Nowell filed a motion for a downward departure pursuant to U.S.S.G.

§§   5K2.0     and      5H1.4,    which   the      district     court   denied.   Nowell

appeals.

      We affirm.          United States v. Booker, 125 S. Ct. 738 (2005),

“did nothing to alter the rule that judges cannot depart below a

statutorily provided minimum sentence.” United States v. Robinson,

404 F.3d 850, 862 (4th Cir. 2005).                    Departure below a statutory

mandatory minimum is authorized only on a motion by the government

based upon a defendant’s substantial assistance. See id.; see also

18 U.S.C. § 3553(e) (Supp. II 2002).                  The government made no such



                                               2
motion here, and the district court correctly recognized that it

therefore had no authority to reduce Nowell’s sentence.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before us and

argument would not aid the decisional process.

                                                          AFFIRMED




                                3